AILSHIE, J.
— The Humbird Lumber Company, a corporation organized and existing under the laws of the state of Washington and doing business in the state of Idaho, filed its application with the board of county commissioners, sitting as a board of equalization, for a reduction of valuation of certain of its timber-lands located and situated in the county of Koote-nai. The application came on regularly for hearing at the July, 1903, meeting of the board of equalization, and witnesses were sworn and examined both in support of and in opposi- . tion to the application, and the board thereafter made and entered its order granting a portion of the relief sought. From that order the plaintiff appealed to the district court. The appeal appears to have been taken in due and regular form, and at the following term of the district court in and for Kootenai county the county attorney made a motion for a dismissal of the appeal on various grounds, one of which was that an appeal does not lie from an order of the board of county .commissioners while acting in the capacity of and performing the duties of a board of equalization. This motion was denied by the district judge, and thereafter the ease .went to trial and the plaintiff produced its evidence, and the court thereupon *331continued the case to enable the county to procure and produce ■further evidence. The case was subsequently called, and the county introduced its evidence, and the case was submitted for the consideration of the court. After having examined into the matter the judge appears to have notified the attorney for the plaintiff that he would find in favor of the plaintiff and for the attorney to prepare findings and judgment. Before the findings and judgment were made, however, the county, through its attorney, made and filed another motion for dismissal upon various grounds, among which it was alleged that no appeal lies from an order of the board of equalization, and that, therefore, the court was without jurisdiction to enter any judgment except one of dismissal of the appeal.' After a hearing on this motion the judge sustained the same and dismissed the appeal. The plaintiff thereupon applied to this court for a writ of mandate requiring the district judge to proceed to make his findings and to render a judgment in the case. An alternative writ was issued, and the district judge, through his attorneys, appeared and demurred to the petition upon the grounds that it does not state facts sufficient for the issuance of a writ of mandate.
Numerous questions have been very ably and elaborately dismissed by counsel in this ease; but the conclusion we have reached makes it necessary for us to consider only one question, namely: The right of the plaintiff to appeal from an order of the board of equalization in equalizing assessments. If an appeal will not lie from such an order, then the district judge •was without jurisdiction to enter any judgment in the premises except an order and judgment dismissing the appeal, which order he has already made. This question has been decided by tins court at the present term adversely to the contention of petitioner, in Feltham v. Board of Commissioners, ante, p. 182, 77 Pac. 332. In that case we held that an appeal will .not lie from an order of the board of equalization. We have given this question a further and careful examination in the present case to satisfy ourselves as to the correctness of our former decision, and are convinced of the soundness of the position taken in that case. We therefore rest our decision in this ease upon the *332principles there announced. The right of appeal from such boards is purely statutory. Independent of statutory enactment no such right would exist. We cannot extend this right by interpretation to the orders and decisions of any board from which the right of appeal is not clearly granted. If the legislature desires to allow an appeal from the orders of boards of equalization, they have that power, but we are without authority to extend such remedy. The demurrer to the petition will be sustained and the writ denied.
Costs awarded to defendant.
Sullivan, C. J., and Stoekslager, J., concur.